Citation Nr: 1522247	
Decision Date: 05/26/15    Archive Date: 06/11/15

DOCKET NO.  14-11 356	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for coronary artery disease, status post myocardial infarction and coronary bypass, claimed as a result of herbicide exposure.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

A. Lindio, Counsel


INTRODUCTION

The Veteran served on active duty from January 1962 to February 1965.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in May 2013, by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that his coronary artery disease, status post myocardial infarction and coronary, developed due to herbicide exposure in service, while stationed at Fort Seal, Oklahoma; Fort Knox, Kentucky; Fort Benning, Georgia; and Fort Campbell, Kentucky.  (September 2013 notice of disagreement).

Upon further review of the record, it appears that the AOJ denied that matter in a May 2013 rating decision.  The Veteran filed a September 2013 notice of disagreement.  Following a January 2014 statement of the case, he filed a substantive appeal in February 2014, wherein the Veteran requested a BVA hearing at his local VA office.  Since the failure to afford the Veteran a hearing would constitute a denial of due process that could result in any Board decision being vacated, this matter must be addressed prior to any appellate review.  See 38 C.F.R. § 20.904.

Accordingly, the case is REMANDED for the following action:

The AOJ/AMC should schedule the Veteran to appear at the requested BVA hearing at the RO, pursuant to the Veteran's February 2014 request.  Notice should be sent to the appellant, with a copy of the notice associated with the claims file.  If, for whatever reason, the Veteran decides that he no longer wants this type of hearing (or any other type of hearing), then he should indicate this in writing, which should also be documented in his claims file.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
TANYA SMITH  
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




